Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s election without traverse of PBMCs as the single immune cells species and AMD3100 as the elected anti-fugetactic agent is maintained. The amendment filed on 05/19/2021 in response to the Non-Final office Action of 02/19/2021 is acknowledged and has been entered.
Claims 1-8, 10, 14-20, 23-24, 30-31, 34-37, and 40-42 are pending. Claims 9, 11-13, 21-29, 32-33, 38-39, and 43-53 are canceled. Claims 4, 17, 30-31, 34-37, and 40-42 are withdrawn. Claims 1-3, 5-8, 10, 14-16, 18-20, and 24 are examined in accordance to the elected species. 

Action Summary
Claims 1-3, 5-8, 10, 14-16, 18-20, and 24 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reeves et al. (WO2016/172730 A1) cited in the IDs filed on 08/31/2020 are withdrawn in light of the argument disqualifying Reeves et al. as prior art. 
Claims 1-3, 5-8, 10, 14-16, 18-20, and 24 provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-16 and 20-21, and 24-32of copending Application No. 15/760,774 (reference application) in view of Reeves et al. (WO2016/172730 A1)  are withdrawn in light of the argument disqualifying Reeves et al. as prior art.
claims 39-58 of copending Application No. 16/681,705 (reference application) in view of Reeves et al. (WO2016/172730 A1) are withdrawn in light of the argument disqualifying Reeves et al. as prior art.

Response to Arguments
Applicant’s arguments, filed 05/19/2021, with respect to rejection under 35 U.S.C. 102 and the double patenting rejections have been fully considered and are persuasive.  The 102 rejection and the double patenting rejections have been withdrawn because the disclosure of  Reese’s reference was made by the sole inventor of the present Application, i.e. Poznansky.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-3, 5-8, 10, 14-16, 18-20, and 24 are rejected under 35 U.S.C. 103 as being un-patentable over Yeung et al. (US2012/0082687) in view of Madan et al., Expert Rev Vaccines. 2011 Feb; 10(2): 141–150.
Yeung et al. teaches an ex vivo culture composition comprising a combination of more than one type of cell adhesion inhibitions such as plerixaror (CXCR4 antagonist) as the cell adhesion inhibitor mobilization and AIM cell preparation comprising APCs (a mixture of antigen 
Yeung et al. does not specifically teaches selecting sipuleucel-T from the list of vaccine taught by Yeung et al.
	Madan et al. teaches Sipuleucel-T (Provenge) is the first therapeutic cancer vaccine approved by the U.S. FDA. The approval heralds the long-awaited promise of improved patient survival with minimal toxicity by therapies designed to generate an active, specific anticancer immune response. The development of this first-in-class agent has also led to a better understanding of relevant patient populations and endpoints for clinical trials, findings that are relevant for other clinical trials of therapeutic vaccines in prostate cancer and other cancers, see Abstract. Moreover, Madan et al. teaches an even more appealing option biologically may be to move therapeutic cancer vaccines to the adjuvant setting, since vaccines are not likely to introduce additional toxicities to adjuvant chemotherapy or radiation, see page 8, fourth paragraph. 
It would have been prima facie obvious for a person of ordinary skill in the art at the time of the invention was filed to combine plerixafor (CXCR4 antagonist) with Sipuleucel-T as 
Accordingly, while the combined teaching of Yeung et al. and Madan et al. does not teach an immune cells activated by incubation with a fusion protein for a period of time sufficient for the immune cells to become responsive to a tumor antigen; wherein the fusion protein comprises a tumor antigen portion and an immune signaling factor portion and while the combined teaching of Yeung et al. and Madan et al. does not each AMD3100 is an antifugetactic agent , the teaching of Sipuleucel-T is evidenced that Sipuleucel-T is an immune cells activated by incubation with a fusion protein for a period of time sufficient for the immune cells to become responsive to a tumor antigen; wherein the fusion protein comprises a tumor antigen portion and an immune signaling factor portion and wherein the immunne cells are PBMCs and the teaching AMD3100 (aka plerixafor) of Yeung et al. is evidenced that plerixafor is an antifugetactic agent. A compound and all of its properties are inseparable. See In re Papesch, 315 F.2d 381, 391 (CCPA 1963). 
Additionally, since the combined pharmaceutical composition can be administered for treating cancer, the combined pharmaceutical composition taught by the prior art can be administered in an amount effective for treating cancer, in particular prostate cancer. 
	

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 5-8, 10, 14-16, 18-20, and 24  provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-16 and 20-21, and 24-32of copending Application No. 15/760,774 (reference application) in view of Yeung et al. (US2012/0082687). Although the claims at issue are not identical, they are not patentably distinct from each other.
The copending claims teach an ex vivo immune cell population comprising modified human immune cells, said immune cell population having an anti-fugetactic agent bound to individual immune cells through at least one receptor on the cell surface, wherein said immune cell population exhibits overall anti-fugetactic properties relative to a cancer when delivered to a patient in vivo, see claim 1 wherein aid anti-fugetactic agent is selected from the group consisting of AMD3100 among others, see claim 2. AMd3100 of the copending claims possess all of the properties recited in instant dependent claims.
The copending claims do not teach immune cells activated by incubation with a fusion protein over a period of time sufficient for the immune cells to become responsive to the tumor 
Yeung et al. teaches an ex vivo culture composition comprising a combination of more than one type of cell adhesion inhibitions such as plerixaror (CXCR4 antagonist) as the cell adhesion inhibitor mobilization and AIM cell preparation comprising APCs (a mixture of antigen presenting cells) and Immune Cells Mixture using one or a combination of one or more agents that include Sipuleucel-T as a vaccine, see claims 1, 3, 10, and 14. Moreover, Yeung et al. teaches the method can be used for the treatment of prostate cancer, see claim 21. Yeung et al. further teaches the ex vivo culture methodology uses a kit or a formulation that contains the agent or agents used for ex-vivo culture methodology with or without additives suitable for this procedure, additives such as aqueous isotonic sterile injections, antioxidants, buffers, bacteriostats, solutes, adjuvants, serum and culture medium etc…, see claim 14. The additives taught by Yeung et al. can be considered excipients. 
It would have been obvious to combining the AMD3100 taught by the copending claims with Sipuleucel-T taught by Yeung et al. to treat prostate cancer. One would reasonably expect the combination to be effective for treating cancer with success. 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 5-8, 10, 14-16, 18-20, and 24  provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 39-58 of copending Application No. 16/681,705 (reference application) in view of Yeung et al. (US2012/0082687). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The copending claims teach a pharmaceutical composition comprising one or more anti-fugetactic agents that specifically inhibit chemokine and/or chemokine receptor dimerization ant at least one pharmaceutically acceptable carrie. AMd3100 of the copending claims possess all of the properties recited in instant dependent claims.
The copending claims do not teach immune cells activated by incubation with a fusion protein over a period of time sufficient for the immune cells to become responsive to the tumor antigen wherein said immune cells are PBMCs that include the properties recited in the instant dependent claims. 
Yeung et al. teaches an ex vivo culture composition comprising a combination of more than one type of cell adhesion inhibitions such as plerixaror (CXCR4 antagonist) as the cell adhesion inhibitor mobilization and AIM cell preparation comprising APCs (a mixture of antigen presenting cells) and Immune Cells Mixture using one or a combination of one or more agents that include Sipuleucel-T as a vaccine, see claims 1, 3, 10, and 14. Moreover, Yeung et al. teaches the method can be used for the treatment of prostate cancer, see claim 21. Yeung et al. further teaches the ex vivo culture methodology uses a kit or a formulation that contains the agent or agents used for ex-vivo culture methodology with or without additives suitable for this procedure, additives such as aqueous isotonic sterile injections, antioxidants, buffers, bacteriostats, solutes, adjuvants, serum and culture medium etc…, see claim 14. The additives taught by Yeung et al. can be considered excipients. 

This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628